                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONEYHAM,                                     :       No. 3:16cv211
               Petitioner                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Saporito)
DAVID J. EBBERT,                                      :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 26th day of November 2018, it is hereby ORDERED
as follows:
       1) The petitioner’s objections (Doc. 16) to the report and recommendation
are hereby OVERRULED;
       2) The magistrate judge’s report and recommendation (Doc. 13) is
ADOPTED;
       3) The petition for a writ of habeas corpus (Doc. 1) under 28 U.S.C. § 2241
is DENIED;
       4) Because of the reasoning in the attached memorandum we decline to
issue a certificate of appealability; and
       5) The Clerk of Court is directed to close this case.



                                                             BY THE COURT:



                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
